Citation Nr: 0816306	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for right ankle 
disorder.

3.  Entitlement to service connection for right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970 and active duty for training from April 1974 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims were previously before the Board in July 
2007 and were remanded to the AMC for additional development, 
namely to obtain VA examinations with medical nexus opinions.  
The veteran's claims file was returned to the Board in March 
2008.  However, it appears that this was done prematurely.  
The Board notes that the AMC's initial letter to the veteran 
dated in July 2007 is in the file.  In addition, a copy of a 
February 2008 letter sent to the veteran notifying him that a 
VA examination request had been made is also in the file 
along with the February 2008 VA examination request 
worksheet.  

The February 2008 letter advising the veteran he would be 
scheduled for an examination, however, was returned to the 
AMC due to lack of postage on the envelope.  The veteran's 
claims file was thereafter returned to the Board in March 
2008.  Thus, it appears that the February 2008 letter was not 
re-sent to the veteran, but more importantly, it is not clear 
whether the veteran was examined as the Board requested.  
Regardless, there is no current examination report of record 
the Board previously sought to obtain.  Likewise, there is no 
copy of any subsequent adjudication (i.e., Supplemental 
Statement of the Case) prior to the veteran's claims file 
being returned to the Board.  

Thus, the Board must remand the veteran's claims back to the 
AMC to ensure that its July 2007 remand orders have been 
complied with and the veteran is afforded the VA examination 
and proper due process of his claims.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should render diagnoses of any 
current disabilities related to the 
veteran's lumbar spine, right ankle, and 
right shoulder.  If a current disability is 
found, the examiner should then render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the current disability is 
related to disease or injury incurred during 
service, including any trauma as may have 
been sustained when the veteran was knocked 
from a personnel carrier by the blast from a 
rocket propelled grenade in Vietnam.  The 
examiner should provide a complete rationale 
for any opinion given.

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



